department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec uniform issue list t ep la tt legend company plan dear this letter is in response to your request dated date submitted on your behalf by your authorized representative in which the company requests a private_letter_ruling that the adoption of a plan amendment which will provide a temporary lump-sum_distribution option during a specified window period to a certain category of plan participants will not be treated as an increase in the plan’s liabilities by reason of an increase in plan benefits for purposes of sec_412 of the internal_revenue_code the code and sec_304 of the employee_retirement_income_security_act_of_1974 erisa each as in effect prior to amendments made by the pension_protection_act of the ppa’ the lump-sum option will only be available to terminated vested participants and participants still employed who will have the opportunity after termination of employment to elect to receive their vested benefit as a lump-sum_distribution participants who have already begun receiving benefits will not be offered the lump-sum option all participants offered a lump-sum option will also have the opportunity to elect to receive an immediate_annuity in the applicable normal form ie qualified_joint_and_survivor_annuity or single_life_annuity instead of the lump-sum the proposed amendment does not result in an increase in benefits since the lump-sum payments must be the actuarial equivalent to the annuity options available under the plan as required by sec_415 of the code in lieu of the immediate distribution participants may defer commencement of their vested_accrued_benefit to their normal_retirement_date or any earlier retirement date as currently available in the plan the lump-sum option will not be available at the deferred commencement_date an extension of the amortization period for the unfunded liabilities of the plan was previously granted pursuant to sec_412 of the code and sec_304 of erisa sec_101 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury one condition of the extension of the amortization period is that the company may not amend the plan to increase benefits and or plan liabilities except in accordance with sec_412 of the code accordingly the company seeks a ruling that its plan amendment will not violate the condition of its extension of the amortization period for the unfunded liabilities under the provisions of sec_412 of the code as in effect prior to ppa there are restrictions on amendments resulting in an increase in the plan’s liabilities by reason of an increase in plan benefits while an extension of time under sec_412 is in effect applicable law sec_412 as in effect prior to ppa provides requirements relating to waivers and extensions no amendment of the plan which increases the liabilities of the plan by reason of any increase in benefits any change in the accrual_of_benefits or any change in the rate at which benefits become non-forfeitable under the plan shall be adopted if a waiver under subsection d or an extension of time under subsection e is in effect with respect to the plan or if a plan amendment described in subsection c has been made at any time in the preceding months months for multiemployer plans lf a plan is amended in violation of the preceding sentence any such waiver or extension of time shall not apply to any plan_year ending on or after the date on which such amendment is adopted b exception paragraph shall not apply to any plan amendment which- a the secretary of labor determines to be reasonable and which provides for only de_minimis increases in the liabilities of the plan b only repeals an amendment described in subsection c or c is required as a condition of qualification under this part analysis the pian amendment affects only former plan participants with vested benefits who are not yet receiving benefits and participants still employed who will have the opportunity after termination of employment to elect to receive their vested benefit as a lump-sum_distribution the amendment does not increase their benefits change benefit accruals or change the rate at which benefits become nonforfeitable under the plan the amendment only affects the manner in which benefits are paid to participants with deferred vested benefits the lump-sum form of benefit payout is the actuarial equivalent to the participant's accrued_benefit under the plan and consequently not an increase in the liabilities of the plan ruling therefore the adoption of the proposed plan amendment will not violate the provisions of sec_412 of the code as the plan amendment does not increase benefits change benefit accruals or the rate at which benefits become nonforfeitable this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely en ine manager plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc
